Citation Nr: 1714870	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Unites States Air Force from May 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the RO.  In June 2009, the Veteran filed a notice of disagreement (NOD).  In June 2011, the RO furnished the Veteran a statement of the case (SOC).  In August 2009, the Veteran filed a substantive appeal (VA Form 9).  Jurisdiction of this appeal has since been transferred to the RO in St. Paul, MN, as per a VA regulatory update granting exclusive jurisdiction of C-123 herbicide exposure claims to the St. Paul RO.  See M21-1, Part IV, Subpart ii, January, 2016.  In March 2014, August 2015, and March 2016, the Board remanded the issue on appeal for additional development and the case is once again before the Board.

In January 2013, the Veteran presented testimony before a Veterans Law Judge, via videoconference.  In June 2015, the Veteran was notified that the Veterans Law Judge who had conducted the January 2013 Board hearing was no longer available to participate in the case.  The Veteran was thereafter afforded the opportunity for a new hearing, which he elected in July 2015.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December of 2015. A copy of the hearing transcript is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.   In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim. 

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the previous remand, the Board instructed the RO to take reasonable steps to determine whether C-123 aircraft were serviced or maintained at any location in which the Veteran was stationed during his service during the Vietnam era.  The previous remand instructions noted that if corroboration was not possible, to document this in the claims file.  The Board is unable to locate this documentation in the claims file.  As such, a remand is warranted.

On November 11, 2016, the Veteran submitted a VA Form 9 in which he requested a videoconference hearing to address the same as the one he testified about in January 2013 and December 2015.  While the Veteran is entitled to "a hearing" pursuant to 38 C.F.R. § 20.700(a) (2016), the Court has recently held that a Veteran, who has received a personal hearing before the Board at an earlier stage in the appellate proceedings, has a right to receive an additional hearing before the Board, upon request, following a remand on the same claim.  See Cook v. Snyder, U.S. Vet. App. No. 15-0873, slip op. at 19 (Jan. 31, 2017).  In light of this ruling, a remand is warranted.

As a final matter, the Veteran previously testified that he was receiving long-term disability benefits from his employer, in part as a result of diabetes mellitus.  See December 2015 Hearing Transcript, p.5.  Because the record is unclear as to what type of "long term disability" the Veteran is in receipt of, additional development was requested by the previous remand.  Notably, the information of record reflects that the RO did contact the Veteran with an authorization for release for the Veteran's long term employment disability benefits in an August 2016 correspondence with attached VA Forms 21-4142 and 21-4142a.  The Veteran, however, has not responded by submitting to VA either the records pertaining to his long term disability benefits or the signed authorization for release of such records.

Accordingly, the Veteran is hereby advised that employment records, particularly those relating to sick leave and disability, are generally highly confidential in nature and are not releasable to anyone other than the employee without his (or her) written and specific release.  See Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  As such, if the Veteran wishes VA's assistance in obtaining records of long-term disability benefits from his employer, then he must complete and return VA Forms 21-4142 and 21-4142a, per the August 2016 VA correspondence, to VA, which would authorize VA to do so on his behalf.  See 38 C.F.R. § 3.159(c) (1)(i)-(ii) (2016) (the claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodian).  Nonetheless, while there is certainly a duty to assist, such duty does not relieve the Veteran entirely from assisting himself, as he has the ultimate responsibility of furnishing any such putative records to VA.  38 C.F.R. § 3.159(b), (c) (2016); see also 38 U.S.C.A. §§ 5106, 5107 (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should contact the Veteran and his representative and ask that the Veteran provide any information or evidence in his possession, including lay assertions from former servicemen with whom he served, regarding his (the Veteran's) involvement with C-123 aircraft, and whether this C-123 aircraft was serviced or "parked" at the locations (specifically the Air Force Base at Langley, Virginia) in which the Veteran was stationed during the Vietnam era.

2. If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. The AOJ should undertake all reasonable search efforts to ascertain whether C-123 aircrafts were serviced or maintained at any location (specifically the Air Force Base at Langley, Virginia) in which the Veteran was stationed during his service during the Vietnam era.  All search efforts should be documented.  If the search efforts produce negative results, that fact should be document in the claims file, and a formal finding of such should be prepared and associated with the claims file.

4. After completing the requested actions, and any additional notification and development deemed warranted, the AOJ should re-adjudicate the claim of the entitlement to service connection for diabetes mellitus type II, in light of all pertinent evidence and legal authority.

5. If the claim for service connection for diabetes mellitus type II remains denied, the AOJ should furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and afford them the appropriate time period for response.

6. After the Veteran has either responded to the SSOC, or the time period for doing has expired, whichever occurs first, the AOJ should schedule the Veteran for a video-conference hearing before a Veterans Law Judge of the Board of Veterans' Appeal at his local Regional Office, concerning the issue of entitlement to service connection for diabetes mellitus type II.

7. To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be under taken.  Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


